Case 5:20-cv-00898-MWF-KS Document 27 Filed 07/20/21 Page 1 of 1 Page ID #:1074




    1
    2
    3
    4
    5
    6
    7
    8                              UNITED STATES DISTRICT COURT
    9                             CENTRAL DISTRICT OF CALIFORNIA
   10   ERIKA LYNN WILSON,                                 )
   11                                                      ) No. 5:20-CV-00898-MWF-KS
                Plaintiff,                                 )
   12
                                                           ) ORDER: DENYING DKT. NO. 25
   13                   V.                                 ) AS MOOT; AWARDING EQUAL
   14                                                      ) ACCESS TO JUSTICE ACT FEES,
        KILOLO KIJAKAZI, Acting                            ) PURSUANT TO 28 U.S.C. § 2412(d),
   15   Commissioner of Social Security, 1                 ) AND COSTS PURSUANT TO 28
   16                                                      ) u.s.c. § 1920
   17   ---------
         Defendant.                                        )

   18            Based upon the parties' Stipulation filed on July 19, 2021 (Dkt. No. 26),
   19    IT IS ORDERED that: the Motion for fees filed on July 18, 2021 (Dkt. No. 25)
   20    is DENIED as moot; fees and expenses in the amount of $6,500.00 are awarded
   21    pursuant to 28 U.S.C. § 2412(d) and subject to the Stipulation; and $800.00 in
   22    costs are awarded pursuant to 28 U.S.C. § 1920 and subject to the Stipulation.
   23    DATED July 20, 2021
   24                                                  ck"
                                                       y�c:IUfl J...• �
                                                            KAREN L. STEVENSON
   25                                                    UNITED STATES MAGISTRATE JUDGE
   26
        1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
   27   Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
        Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
   28
        reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
